          Case 1:18-cr-00207-NONE-SKO Document 415 Filed 08/28/20 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   ROSS PEARSON
 3 MICHAEL G. TIERNEY
   Assistant United States Attorneys
 4 501 I Street, Suite 10-100
   Sacramento, CA 95814
 5 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 6

 7 Attorneys for Plaintiff
   United States of America
 8

 9
                                 IN THE UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-207-NONE
13                                Plaintiff,             STIPULATION TO CONTINUE TRIAL;
                                                         FINDINGS AND ORDER
14                          v.
15   FRANCISCO LIZANO, ET AL.,
16                                Defendants.
17

18                                              INTRODUCTION

19          By previous order, this matter was set for trial on September 29, 2020. Expert disclosures were

20 due no later than August 14, 2020. By this stipulation and due to the need for further trial preparation
21 and in light of the global COVID-19 pandemic, all parties now move to continue the trial until February

22 2, 2021, and to exclude time between September 29, 2020, and February 2, 2021. The parties also wish

23 to re-set the expert disclosure deadline for December 4, 2020. Finally, they request a motions hearing

24 on December 29, 2020.

25                                               BACKGROUND

26          1.      Beginning in March 2020, this Court issued a series of General Orders in response to

27 emergency conditions related to the COVID-19 global pandemic. In May 2020, this Court issued

28 General Order 618, which suspends all jury trials in the Eastern District of California until further
    STIPULATION TO CONTINUE TRIAL; [PROPOSED]          1
      FINDINGS AND ORDER
30
          Case 1:18-cr-00207-NONE-SKO Document 415 Filed 08/28/20 Page 2 of 6


 1 notice.

 2           2.      Although the General Orders address the district-wide health concern, the Supreme Court

 3 has emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 4 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 5 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 6 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 7 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 8 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 9 or in writing”).
10           3.      Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both

11 mandatory and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-

12 of-justice continuances are excludable only if “the judge granted such continuance on the basis of his

13 findings that the ends of justice served by taking such action outweigh the best interest of the public and

14 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

15 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

16 the ends of justice served by the granting of such continuance outweigh the best interests of the public

17 and the defendant in a speedy trial.” Id.

18           4.      The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7)

19 (Local Code T4). Although the Speedy Trial Act does not directly address continuances stemming from

20 pandemics, natural disasters, or other emergencies, this Court has discretion to order a continuance in
21 such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

22 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

23 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

24 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

25 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

26 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
27           5.      In light of the societal context created by the foregoing, this Court should consider the

28 following case-specific facts in finding excludable delay appropriate in this particular case under the
     STIPULATION TO CONTINUE TRIAL; [PROPOSED]          2
       FINDINGS AND ORDER
30
         Case 1:18-cr-00207-NONE-SKO Document 415 Filed 08/28/20 Page 3 of 6


 1 ends-of-justice exception, § 3161(h)(7) (Local Code T4). 1

 2                                               STIPULATION

 3          6.      By previous order, this matter was set for trial on September 29, 2020.    Expert

 4 disclosures were due August 14, 2020.

 5          7.      By this stipulation, at defendants’ request, the parties now move to continue the trial until

 6 February 2, 2021, and to exclude time between September 29, 2020, and February 2, 2021.

 7          8.      The parties request that the new expert disclosure deadline be December 4, 2020.

 8          9.      The parties request a motions hearing on December 29, 2020.

 9          10.     The parties agree and stipulate, and request that the Court find the following:

10                  a)      The government has represented that the discovery in this case is voluminous. To

11          date, the government has produced over 2,500 pages of wiretap applications and orders; 75

12          reports from the Fresno Sheriff’s Office and the California Department of Justice; wiretap data,

13          pen register data, and precise location data totaling 186,000 files or 45 gigabytes of data; search

14          warrant photos for multiple locations, totaling over 8 gigabytes of data; surveillance footage;

15          criminal histories; interview reports and audio; almost 900 reports from FBI, HSI, and California

16          Department of Justice; search warrants; forensic reports (as the forensic reports are completed);

17          approximately 75 cell phone reports, consisting of half a terabyte of data; returns from Facebook

18          search warrants; and additional translations and transcriptions of intercepted calls and messages.

19                  b)      Counsel for the defendants and the government desire additional time to continue

20          to review discovery, discuss the charges with their clients, conduct research related to the

21          charges, discuss potential resolutions with their clients, prepare pretrial motions, and otherwise

22          prepare for trial.

23                  c)      Counsel for the defendants and the government believe that a continuance will

24          provide them the reasonable time necessary for effective preparation, taking into account the

25          exercise of due diligence.

26
            1
27          The parties note that General Order 618 acknowledges that a district judge may make
   “additional findings to support the exclusion” at the judge’s discretion. General Order 618, ¶ 6 (E.D.
28 Cal. May 13, 2020).
     STIPULATION TO CONTINUE TRIAL; [PROPOSED]          3
      FINDINGS AND ORDER
30
         Case 1:18-cr-00207-NONE-SKO Document 415 Filed 08/28/20 Page 4 of 6


 1                   d)     Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act. Therefore, for the purpose of computing time

 4          under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the

 5          time period of September 29, 2020 to February 2, 2021, inclusive, is deemed excludable pursuant

 6          to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court at

 7          the parties’ request on the basis of the Court’s finding that the ends of justice served by taking

 8          such action outweigh the best interest of the public and the defendant in a speedy trial.

 9                   e)     In addition, this case involves nine remaining defendants and four charges—

10          including a multi-year drug conspiracy and two charges of violent crime in aid of racketeering—

11          and wiretaps of over 30 different phones and twenty different Facebook accounts. The

12          government estimates that it will take at least nine trial days to try this case, and the trial will

13          involve several hundreds of intercepted messages and calls, testimony from dozens of witnesses,

14          multiple expert witnesses, and surveillance from several different days in different parts of the

15          state.

16                   f)     Counsel for the defendants and the government therefore believe that this case is

17          so complex, due to the number of defendants and the nature of the prosecution that it is

18          unreasonable to expect adequate preparation in the time allotted by the Speedy Trial Act.

19          Therefore, for the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

20          seq., within which trial must commence, the time period of September 29, 2020 to February 2,

21          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(ii) because it

22          results from a continuance granted by the Court in a case that is so complex due to the number of

23          defendants and the nature of the prosecution that it is unreasonable to expect adequate

24          preparation in the time allotted by the Speedy Trial Act, and therefore the ends of justice served

25          by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

26          11.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

27 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

28 must commence.
      STIPULATION TO CONTINUE TRIAL; [PROPOSED]            4
      FINDINGS AND ORDER
30
        Case 1:18-cr-00207-NONE-SKO Document 415 Filed 08/28/20 Page 5 of 6


 1        IT IS SO STIPULATED.

 2
     Dated: August 27, 2020                          MCGREGOR W. SCOTT
 3                                                   United States Attorney
 4
                                                     /s/ KIMBERLY A. SANCHEZ
 5                                                   KIMBERLY A. SANCHEZ
                                                     Assistant United States Attorney
 6

 7   Dated: August 27, 2020                          /s/ E. MARSHALL
                                                     HODGKINS, III
 8                                                   E. MARSHALL HODGKINS,
 9                                                   III
                                                     Counsel for Defendant
10                                                   FRANCISCO LIZANO

11   Dated: August 27, 2020                          /s/ BARBARA O’NEILL
                                                     BARBARA O’NEILL
12                                                   Counsel for Defendant
                                                     JEFFERSON GUEVARA
13

14   Dated: August 27, 2020                          /s/ MICHAEL J. AED
                                                     MICHAEL J. AED
15                                                   Counsel for Defendant
                                                     EVER MEMBRENO
16
     Dated: August 27, 2020                          /s/ W. SCOTT QUINLAN
17                                                   W. SCOTT QUINLAN
18                                                   Counsel for Defendant
                                                     LORENZO AMADOR
19
     Dated: August 27, 2020                          /s/ ROGER D. WILSON
20                                                   ROGER D. WILSON
                                                     Counsel for Defendant
21                                                   JOSE WILSON NAVARETTE-
22                                                   MENDEZ

23

24

25

26
27

28
     STIPULATION TO CONTINUE TRIAL; [PROPOSED]   5
     FINDINGS AND ORDER
30
        Case 1:18-cr-00207-NONE-SKO Document 415 Filed 08/28/20 Page 6 of 6

     Dated: August 27, 2020                           /s/ JOHN F. GARLAND
 1                                                    JOHN F. GARLAND
                                                      Counsel for Defendant
 2
                                                      DENIS RODOLFO ALFARO-
 3                                                    TORRES

 4   Dated: August 27, 2020                           /s/ NICHOLAS CAPOZZI
                                                      NICHOLAS CAPOZZI
 5                                                    Counsel for Defendant
                                                      SANTOS BONILLA
 6

 7   Dated: August 27, 2020                           /s/ ROGER S. BONAKDAR
                                                      ROGER S. BONAKDAR
 8                                                    Counsel for Defendant
                                                      HENRY BONILLA
 9
     Dated: August 27, 2020                           /s/ DANIEL L. HARRALSON
10                                                    DANIEL L. HARRALSON
11                                                    Counsel for Defendant
                                                      CHRISTIAN HIDALGO
12

13

14

15                                        FINDINGS AND ORDER

16 IT IS SO ORDERED.

17     Dated:    August 28, 2020
18                                               UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
     STIPULATION TO CONTINUE TRIAL; [PROPOSED]    6
     FINDINGS AND ORDER
30
